Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13, and 15-19 are rejected under 35 U.S.C. 102(a1) as being taught by Otaguro (US 8093847).
With respect to claim 1, Otaguro teaches a motor driving method, comprising: 
detecting a detected voltage value (by 20a) between a first switch and a second switch (column 12, lines 26-31) in a driving circuit (34a), wherein the driving circuit is electrically connected to a power supply and a motor device, and is configured to control (by 30) the first switch and the second switch according to a switching frequency to provide a driving current to the motor device (column 15, lines 46-50);
determining the driving current (column 15, lines 64-67; column 16, lines 1-3) according to the detected voltage value; 
turning off the first switch and the second switch for a detection period (column 13, lines 37-48; high impedance state) when the driving current is less than a predetermined value, wherein a length of the detection period is fixed; 
during the detection period, detecting a back electromotive force (column 13, lines 37-48; Vu at zero cross point) of the motor device to calculate a zero crossing time of the back electromotive force; and 
adjusting the switching frequency (column 16, lines 18-22) according to the zero crossing time.
With respect to claim 2, Otaguro teaches wherein detecting the back electromotive force of the motor device to calculate the zero crossing time of the back electromotive force comprises: 
during the detection period, detecting the back electromotive force of the motor device to obtain a plurality of detection electromotive force (claim 1, multiple cycles); and 
calculating the zero crossing time (column 13, lines 37-48; Vu at zero cross point) of the back electromotive force according to the plurality of detection electromotive force.
With respect to claim 3, Otaguro teaches wherein the driving current passes through a zero point  (column 13, lines 37-48; Vu at zero cross point) during the detection period.
With respect to claim 5, Otaguro teaches wherein the driving circuit comprises a plurality of bridge arm circuits, the first switch and the second switch are arranged in a same one of the plurality of bridge arm circuits (column 12, lines 26-35).
With respect to claim 6, Otaguro teaches wherein the first switch and the second switch are turned off when detecting the detected voltage value (column 12, lines 26-31) between the first switch and the second switch.
With respect to claim 7, Otaguro teaches wherein the switching frequency is a frequency of a pulse width modulation signal (column 19, lines 13-23), and a time length of the detection period is an integer multiple (fig. 4f, Tp3 once per period) of a period of the pulse width modulation signal.
With respect to claim 8, Otaguro teaches wherein the integer multiple (fig. 4f, Tp3 once per period) is a fixed value.
With respect to claim 10, Otaguro teaches wherein the motor device is a three-phase motor (110), the three-phase motor comprises three input terminals (u,v,w), and a detection terminal between the first switch and the second switch is connected to one of the three input terminals.
With respect to claim 11, Otaguro teaches a motor system, comprising: 
a driving circuit (34) electrically connected to a power supply, and at least comprising a first switch and a second switch (column 12, lines 26-31), wherein the driving circuit is configured to generate a driving current (column 15, lines 46-50); 
a motor device (110) electrically connected to the driving circuit, and configured to receive the driving current (column 15, lines 46-50); and 
a control circuit (30) electrically connected to the driving circuit, and configured to detect a detected voltage value (Vu) between the first switch and the second switch, wherein the control circuit is configured to turn off the first switch and the second switch for a detection period (column 13, lines 37-48; high impedance state) when the control circuit determines that the driving current is less than a predetermined value, and 
the control circuit is configured to detect a back electromotive force (column 13, lines 37-48; Vu at zero cross point) of the motor device to calculate a zero crossing time of the back electromotive force.
With respect to claim 12, Otaguro teaches wherein the control circuit detects the back electromotive force in the detection period, the control circuit is configured to obtain a plurality of detection electromotive force (claim 1, multiple cycles), and 
is configured to calculate the zero crossing time (column 13, lines 37-48; Vu at zero cross point) of the back electromotive force according to the plurality of detection electromotive force.
With respect to claim 13, Otaguro teaches wherein the driving current passes through a zero point (column 13, lines 37-48; Vu at zero cross point) during the detection period.
With respect to claim 15, Otaguro teaches wherein the driving circuit comprises a plurality of bridge arm circuits (column 12, lines 21-35), the first switch and the second switch are arranged in a same one of the plurality of bridge arm circuits, and the control circuit is configured to control the first switch and the second switch according to a switching frequency (column 16, lines 18-22).
With respect to claim 16, Otaguro teaches wherein the first switch and the second switch are turned off when detecting the detected voltage value (column 12, lines 26-31) between the first switch and the second switch.
With respect to claim 17, Otaguro teaches wherein the switching frequency is a frequency of a pulse width modulation signal (column 19, lines 13-23), and a time length of the detection period is an integer multiple (fig. 4f, Tp3 once per period) of a period of the pulse width modulation signal.
With respect to claim 18, Otaguro teaches wherein the integer multiple is a fixed value (fig. 4f, Tp3 once per period).
With respect to claim 19, Otaguro teaches wherein the control circuit is configured to adjust the switching frequency (column 16, lines 18-22) according to the zero crossing time.
Claims 4, 9, 14, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846